Exhibit 10.1




IMPERIAL INDUSTRIES, INC.




2006 STOCK AWARD AND INCENTIVE PLAN




1.

Purpose.  The purpose of this 2006 Stock Award and Incentive Plan (the "Plan")
is to aid Imperial Industries, Inc., a Delaware corporation (together with its
successors and assigns, the "Company"), in attracting, retaining, motivating and
rewarding employees and non-employee directors of the Company or its
subsidiaries or affiliates, to provide for equitable and competitive
compensation opportunities, to recognize individual contributions and reward
achievement of Company goals, and promote the creation of long-term value for
stockholders by closely aligning the interests of Participants with those of
stockholders.  The Plan authorizes stock-based and cash-based incentives for
Participants.  

2.  

Definitions.  In addition to the terms defined in Section 1 above and elsewhere
in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

(a)

"Annual Incentive Award" means a type of Performance Award granted to a
Participant under Section 7(c) representing a conditional right to receive cash,
Stock or other Awards or payments, as determined by the Committee, based on
performance in a performance period of one fiscal year or a portion thereof.  

(b)

"Annual Limit" shall have the meaning specified in Section 5(b).  

(c)

"Award" means any Option, SAR, Restricted Stock, Deferred Stock, Stock granted
as a bonus or in lieu of another award, Dividend Equivalent, Other Stock-Based
Award, Performance Award or Annual Incentive Award, together with any related
right or interest, granted to a Participant under the Plan.  

(d)

"Beneficiary" means the legal representatives of the Participant's estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant's Award upon a Participant's death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the "Beneficiary" instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written and duly filed
beneficiary designation to receive the benefits specified under the
Participant's Award upon such Participant's death.  Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant's
spouse shall be subject to the written consent of such spouse.  

(e)

"Board" means the Company's Board of Directors.  

(f)

"Change in Control" and related terms have the meanings specified in Section 9.
 




(g)

"Code" means the Internal Revenue Code of 1986, as amended.  References to any
provision of the Code or regulation thereunder shall include any successor
provisions and regulations, and reference to regulations includes any applicable
guidance or pronouncement of the Department of the Treasury and Internal Revenue
Service.  

(h)

"Committee" means the Compensation and Stock Option Committee of the Board, the
composition and governance of which is established in the Committee's Charter as
approved








1







--------------------------------------------------------------------------------

from time to time by the Board and subject to other corporate governance
documents of the Company.  No action of the Committee shall be void or deemed to
be without authority due to the failure of any member, at the time the action
was taken, to meet any qualification standard set forth in the Committee Charter
or this Plan.  The full Board may perform any function of the Committee
hereunder (except to the extent limited under applicable Nasdaq Marketplace
Rules), in which case the term "Committee" shall refer to the Board.  

(i)

"Covered Employee" means an Eligible Person who is a Covered Employee as
specified in Section 11(j).  

(j)

"Deferred Stock" means a right, granted under this Plan, to receive Stock or
other Awards or a combination thereof at the end of a specified deferral period.
 

(k)

"Dividend Equivalent" means a right, granted under this Plan, to receive cash,
Stock, other Awards or other property equal in value to all or a specified
portion of the dividends paid with respect to a specified number of shares of
Stock.

(l)

"Effective Date" means the effective date specified in Section 11(q).  

(m)

"Eligible Person" has the meaning specified in Section 5.  

(n)

"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.  

(o)

"Fair Market Value" means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee.  Unless otherwise determined by the Committee, the
Fair Market Value of Stock shall be the closing price per share of Stock
reported on a consolidated basis for securities listed on the principal stock
exchange or market on which Stock is traded on the day immediately preceding the
day as of which such value is being determined or, if there is no sale on that
day, then on the last previous day on which a sale was reported.  Fair Market
Value relating to the exercise price or base price of any Non-409A Option or SAR
shall conform to requirements under Code Section 409A.  

(p)

"409A Awards" means Awards that constitute a deferral of compensation under Code
Section 409A and regulations thereunder.  "Non-409A Awards" means Awards other
than 409A Awards.  Although the Committee retains authority under the Plan to
grant Options, SARs and Restricted Stock on terms that will qualify those Awards
as 409A Awards, Options, SARs, and Restricted Stock are intended to be Non-409A
Awards unless otherwise expressly specified by the Committee.  

(q)

"Full-Value Award" means Awards relating to Stock other than either Options and
SARs that are treated as exercisable solely for Stock under applicable
accounting rules or Awards for which the Participant pays the intrinsic value
directly or by forgoing a right to receive a cash payment from the Company;
provided, however, that the Committee may designate any Option or SAR (including
those previously granted but excluding any ISO) as "Full-Value Awards" for
purposes of the Plan.  References to a "Full-Value Award" under a Preexisting
Plan mean an award of a type that would be a Full-Value Award if granted under
the Plan.  

(r)

"Incentive Stock Option" or "ISO" means any Option designated as an incentive
stock option within the meaning of Code Section 422 and qualifying thereunder.  

(s)

"Option" means a right to purchase Stock granted under Section 6(b).  








2







--------------------------------------------------------------------------------

(t)

"Other Stock-Based Awards" means Awards granted to a Participant under Section
6(h).  

(u)

"Participant" means a person who has been granted an Award under the Plan which
remains outstanding, including a person who is no longer an Eligible Person.  

(v)

"Performance Award" means a conditional right, granted to a Participant under
Sections 6(i) and 7, to receive cash, Stock or other Awards or payments.  

(w)

"Preexisting Plan" means the Company’s 1999 Employee Stock Option Plan.  

(x)

"Restricted Stock" means Stock granted under this Plan which is subject to
certain restrictions and to a risk of forfeiture.  

(y)

"Stock" means the Company's Common Stock, par value $0.01 per share, and any
other equity securities of the Company that may be substituted or resubstituted
for Stock pursuant to Section 11(c).  

(z)

"Stock Appreciation Rights" or "SAR" means a right granted to a Participant
under Section 6(c).  

3.  

Administration.  

(a)

Authority of the Committee.  The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Stock, other Awards, or other property, and other
terms and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards (such Award documents need not
be identical for each Participant or each Award), amendments thereto, and rules
and regulations for the administration of the Plan and amendments thereto; to
construe and interpret the Plan and Award documents and correct defects, supply
omissions or reconcile inconsistencies therein; and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan.  Decisions of the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 11(b) and other persons claiming rights
from or through a Participant, and stockholders.  The foregoing notwithstanding,
the Board shall perform the functions of the Committee for purposes of granting
Awards under the Plan to non-employee directors (the functions of the Committee
with respect to other aspects of non-employee director awards is not exclusive
to the Board, however).  

(b)

Manner of Exercise of Committee Authority.  The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee.  The Committee
may act through subcommittees, including for purposes of perfecting exemptions
under Rule 16b-3 or qualifying Awards under Code Section 162(m) as
performance-based compensation, in which case the subcommittee shall be subject
to and have authority under the charter applicable to the Committee, and the
acts of the subcommittee shall be deemed to be acts of the Committee hereunder.
 The Committee may delegate to officers or managers of the Company or any
subsidiary or affiliate, or committees thereof, the authority, subject to such
terms as the Committee shall determine, to perform such functions, including
administrative functions, as the Committee may determine, to the extent (i) that
such delegation will not result in the loss








3







--------------------------------------------------------------------------------

of an exemption under Rule 16b-3(d) for Awards granted to Participants subject
to Section 16 of the Exchange Act in respect of the Company and will not cause
Awards intended to qualify as "performance-based compensation" under Code
Section 162(m) to fail to so qualify, and (ii) permitted under Section 157 and
other applicable provisions of the Delaware General Corporation Law.  

(c)

Limitation of Liability.  The Committee and each member thereof, and any person
acting pursuant to authority delegated by the Committee, shall be entitled, in
good faith, to rely or act upon any report or other information furnished by any
executive officer, other officer or employee of the Company or a subsidiary or
affiliate, the Company's independent auditors, consultants or any other agents
assisting in the administration of the Plan.  Members of the Committee, any
person acting pursuant to authority delegated by the Committee, and any officer
or employee of the Company or a subsidiary or affiliate acting at the direction
or on behalf of the Committee or a delegee shall not be personally liable for
any action or determination taken or made in good faith with respect to the
Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.  

4.

Stock Subject To Plan.  

(a)

Overall Number of Shares Available for Delivery.  The total number of shares of
Stock reserved and available for delivery in connection with Awards under the
Plan shall be (i) 150,000 shares, plus (ii) the number of shares that,
immediately prior to the Effective Date, remain available for new awards under
the Preexisting Plan plus (iii) the number of shares subject to awards under the
Preexisting Plan which become available in accordance with Section 4(b) after
the Effective Date; provided, however, that the total number of shares with
respect to which ISOs may be granted shall not exceed the number specified under
clause (i) above.  Any shares of Stock delivered under the Plan shall consist of
authorized and unissued shares or treasury shares.  




(b)

Share Counting Rules.  The Committee may adopt reasonable counting procedures to
ensure appropriate counting, avoid double counting (as, for example, in the case
of tandem or substitute awards) and make adjustments in accordance with this
Section 4(b).  Shares shall be counted against those reserved to the extent such
shares have been delivered and are no longer subject to a risk of forfeiture.
 Accordingly, (i) to the extent that an Award under the Plan or award under the
Preexisting Plan is canceled, expired, forfeited, settled in cash, settled by
issuance of fewer shares than the number underlying the award, or otherwise
terminated without delivery of shares to the Participant, the shares to be
retained by or returned to the Company will be available under the Plan; and
(ii) shares that are withheld from such an Award or award or separately
surrendered by the Participant in payment of the exercise price or taxes
relating to such an Award or award shall be deemed to constitute shares not
delivered to the Participant and will be available under the Plan.  The
Committee may determine that Awards may be outstanding that relate to more
shares than the aggregate remaining available under the Plan so long as such
Awards will not in fact result in delivery and vesting of shares in excess of
the number then available under the Plan.  In addition, in the case of any Award
granted in assumption of or in substitution for an award of a company or
business acquired by the Company or a subsidiary or affiliate or with which the
Company or a subsidiary or affiliate combines, shares issued or issuable in
connection with such substitute Award shall not be counted against the number of
shares reserved under the Plan

5.

Eligibility; Per-Person Award Limitations.  

(a)

Eligibility.  Awards may be granted under the Plan only to Eligible Persons.
 For purposes of the Plan, an "Eligible Person" means an employee of the Company
or any subsidiary or affiliate, including any executive officer or non-employee
director of the Company or a subsidiary or affiliate, and any person who has
been offered employment by the Company or a subsidiary or affiliate,








4







--------------------------------------------------------------------------------

provided that such prospective employee may not receive any payment or exercise
any right relating to an Award until such person has commenced employment with
the Company or a subsidiary or affiliate.  An employee on leave of absence may
be considered as still in the employ of the Company or a subsidiary or affiliate
for purposes of eligibility for participation in the Plan.  For purposes of the
Plan, a joint venture in which the Company or a subsidiary has a substantial
direct or indirect equity investment shall be deemed an affiliate, if so
determined by the Committee.  Holders of awards granted by a company or business
acquired by the Company or a subsidiary or affiliate, or with which the Company
or a subsidiary or affiliate combines, are eligible for grants of substitute
awards granted in assumption of or in substitution for such outstanding awards
previously granted under the Plan in connection with such acquisition or
combination transaction.  

(b)

Per-Person Award Limitations.  In each calendar year during any part of which
the Plan is in effect, an Eligible Person may be granted Awards intended to
qualify as "performance-based compensation" under Code Section 162(m) under the
Plan relating to up to his or her Annual Limit (such Annual Limit applies to
Dividend Equivalents under Section 6(g) only if such Dividend Equivalents are
granted separately from and not as a feature of another Award).  A Participant's
Annual Limit, in any year during any part of which the Participant is then
eligible under the Plan, shall equal 200,000 shares plus the amount of the
Participant's unused Annual Limit relating to the same type of Award as of the
close of the previous year, subject to adjustment as provided in Section 11(c).
 In the case of an Award which is not valued in a way in which the limitation
set forth in the preceding sentence would operate as an effective limitation
satisfying applicable law (including Treasury Regulation 1.162-27(e)(4)), an
Eligible Person may not be granted Awards authorizing the earning during any
calendar year of an amount that exceeds the Eligible Person's Annual Limit,
which for this purpose shall equal $1.5 million plus the amount of the Eligible
Person's unused cash Annual Limit as of the close of the previous year (this
limitation is separate and not affected by the number of Awards granted during
such calendar year subject to the limitation in the preceding sentence).  For
this purpose, (i) "earning" means satisfying performance conditions so that an
amount becomes payable, without regard to whether it is to be paid currently or
on a deferred basis or continues to be subject to any service requirement or
other non-performance condition, and (ii) a Participant's Annual Limit is used
to the extent an amount or number of shares may be potentially earned or paid
under an Award, regardless of whether such amount or shares are in fact earned
or paid.  

(c)

Limits on Non-Employee Director Awards.  Non-employee directors may be granted
any type of Award under the Plan, but the aggregate number of shares that may be
delivered in connection with Awards granted to non-employee directors shall be
ten percent of the total reserved under the Plan, and in each calendar year
during any part of which the Plan is in effect, a non-employee director may be
granted Awards relating to no more than 20,000 shares, subject to adjustment as
provided in Section 11(c).

6.

Specific Terms Of Awards.  

(a)

General.  Awards may be granted on the terms and conditions set forth in this
Section 6.  In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Sections 11(e) and
11(k)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award.  The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan, subject to Section 11(k).  The Committee shall require
the payment of lawful consideration for an Award to the extent necessary to
satisfy the requirements of the Delaware General Corporation Law, and may
otherwise require payment of consideration for an Award except as limited by the
Plan.  








5







--------------------------------------------------------------------------------

(b)

Options.  The Committee is authorized to grant Options to Participants on the
following terms and conditions:

(i)

Exercise Price.  The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option, subject to
Section 8(a).  Notwithstanding the foregoing, any substitute award granted in
assumption of or in substitution for an outstanding award granted by a company
or business acquired by the Company or a subsidiary or affiliate, or with which
the Company or a subsidiary or affiliate combines may be granted with an
exercise price per share of Stock other than as required above.  

(ii)

Option Term; Time and Method of Exercise.  The Committee shall determine the
term of each Option, provided that in no event shall the term of any Option
exceed a period of ten years from the date of grant.  The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the methods by which such
exercise price may be paid or deemed to be paid and the form of such payment
(subject to Sections 11(k) and 11(l)), including, without limitation, cash,
Stock (including by withholding Stock deliverable upon exercise), other Awards
or awards granted under other plans of the Company or any subsidiary or
affiliate, or other property (including through broker-assisted "cashless
exercise" arrangements, to the extent permitted by applicable law), and the
methods by or forms in which Stock will be delivered or deemed to be delivered
in satisfaction of Options to Participants (including, in the case of 409A
Awards, deferred delivery of shares subject to the Option, as mandated by the
Committee, with such deferred shares subject to any vesting, forfeiture or other
terms as the Committee may specify).  

(iii)

ISOs.  The terms of any ISO granted under the Plan shall comply in all respects
with the provisions of Code Section 422.

(c)

Stock Appreciation Rights.  The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

(i)

Right to Payment.  An SAR shall confer on the Participant to whom it is granted
a right to receive, upon exercise thereof, the excess of (A) the Fair Market
Value of one share of Stock on the date of exercise over (B) the grant price of
the SAR as determined by the Committee.  

(ii)

Other Terms.  The Committee shall determine the term of each SAR, provided that
in no event shall the term of an SAR exceed a period of ten years from the date
of grant.  The Committee shall determine at the date of grant or thereafter, the
time or times at which and the circumstances under which a SAR may be exercised
in whole or in part (including based on achievement of performance goals and/or
future service requirements), the method of exercise, method of settlement, form
of consideration payable in settlement, method by or forms in which Stock will
be delivered or deemed to be delivered to Participants, whether or not a SAR
shall be free-standing or in tandem or combination with any other Award, and
whether or not the SAR will be a 409A Award or Non-409A Award.  Limited SARs
that may only be exercised in connection with a Change in Control or termination
of service following a Change in Control as specified by the Committee may be
granted on such terms, not inconsistent with this Section 6(c), as the Committee
may determine.  The Committee may require that an outstanding Option be
exchanged for an SAR exercisable for Stock having vesting, expiration, and other
terms substantially the same as the Option, so long as such exchange will not
result in additional accounting expense to the Company.

(d)

Restricted Stock.  The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:








6







--------------------------------------------------------------------------------

(i)

Grant and Restrictions.  Restricted Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse separately or in combination
at such times, under such circumstances (including based on achievement of
performance goals and/or future service requirements), in such installments or
otherwise and under such other circumstances as the Committee may determine at
the date of grant or thereafter.  Except to the extent restricted under the
terms of the Plan and any Award document relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder, including the right to vote the Restricted Stock and the right to
receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee).  

(ii)

Forfeiture.  Except as otherwise determined by the Committee, upon termination
of employment or service during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited and
reacquired by the Company; provided that the Committee may provide, by rule or
regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.  

(iii)

Certificates for Stock.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.  

(iv)

Dividends and Splits.  As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect.  Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.  

(e)

Deferred Stock.  The Committee is authorized to grant Deferred Stock to
Participants, subject to the following terms and conditions:

(i)  

Award and Restrictions.  Issuance of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant).  In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter.  Deferred Stock may be satisfied by delivery of
Stock, other Awards, or a combination thereof (subject to Section 11(l)), as
determined by the Committee at the date of grant or thereafter.  

(ii)  

Forfeiture.  Except as otherwise determined by the Committee, upon termination
of employment or service during the applicable deferral period or portion
thereof to which








7







--------------------------------------------------------------------------------

forfeiture conditions apply (as provided in the Award document evidencing the
Deferred Stock), all Deferred Stock that is at that time subject to such
forfeiture conditions shall be forfeited; provided that the Committee may
provide, by rule or regulation or in any Award document, or may determine in any
individual case, that restrictions or forfeiture conditions relating to Deferred
Stock will lapse in whole or in part, including in the event of terminations
resulting from specified causes.   Deferred Stock subject to a risk of
forfeiture may be called "restricted stock units" or otherwise designated by the
Committee.

(iii)

Dividend Equivalents.  Unless otherwise determined by the Committee, Dividend
Equivalents on the specified number of shares of Stock covered by an Award of
Deferred Stock shall be either (A) paid with respect to such Deferred Stock at
the dividend payment date in cash or in shares of unrestricted Stock having a
Fair Market Value equal to the amount of such dividends, or (B) deferred with
respect to such Deferred Stock, either as a cash deferral or with the amount or
value thereof automatically deemed reinvested in additional Deferred Stock,
other Awards or other investment vehicles having a Fair Market Value equal to
the amount of such dividends, as the Committee shall determine or permit a
Participant to elect.  

(f)

Bonus Stock and Awards in Lieu of Obligations.  The Committee is authorized to
grant Stock as a bonus, or to grant Stock or other Awards in lieu of obligations
of the Company or a subsidiary or affiliate to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee.  

(g)

Dividend Equivalents.  The Committee is authorized to grant Dividend Equivalents
to a Participant, which may be awarded on a free-standing basis or in connection
with another Award.  The Committee may provide that Dividend Equivalents shall
be paid or distributed when accrued or shall be deemed to have been reinvested
in additional Stock, Awards, or other investment vehicles, and subject to
restrictions on transferability, risks of forfeiture and such other terms as the
Committee may specify.  

(h)

Other Stock-Based Awards.  The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock or factors that may influence the value
of Stock, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units.  The Committee shall determine the terms and
conditions of such Awards.  Stock delivered pursuant to an Award in the nature
of a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine.  Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(h).  

(i)

Performance Awards.  Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 7.  

7.  

Performance Awards, Including Annual Incentive Awards.  

(a)

Performance Awards Generally.  Performance Awards may be denominated as a cash
amount, number of shares of Stock, or specified number of other Awards (or a
combination) which may be earned upon achievement or satisfaction of performance
conditions specified by the Committee.  In addition, the Committee may specify
that any other Award shall constitute a Performance Award by conditioning the
right of a Participant to exercise the Award or have it settled, and the timing
thereof, upon








8







--------------------------------------------------------------------------------

achievement or satisfaction of such performance conditions as may be specified
by the Committee.  The Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Sections 7(b) and 7(c) in the case of a Performance Award intended
to qualify as "performance-based compensation" under Code Section 162(m).  

(b)

Performance Awards Granted to Covered Employees.  If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
"performance-based compensation" for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).  

(i)

Performance Goal Generally.  The performance goal for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 7(b).  The performance goal shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder, including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
"substantially uncertain." The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
 Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.  

(ii)

Business Criteria.  One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company shall be used by the Committee
in establishing performance goals for such Performance Awards: (1) sales or
revenue measures; (2) operating income, earnings from operations, earnings
before or after taxes, earnings before or after interest, depreciation,
amortization, or extraordinary or special items, (3) net income or net income
per common share (basic or diluted); (4) return on assets, return on investment,
return on capital, or return on equity; (5) cash flow, free cash flow, cash flow
return on investment, or net cash provided by operations; (6) interest expense
after taxes; (7) economic profit or value created; (8) operating margin; (9)
stock price or total stockholder return; and (10) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion goals, cost targets, customer
satisfaction, employee satisfaction, management of employment practices and
employee benefits, supervision of litigation and information technology, and
goals relating to acquisitions or divestitures of subsidiaries, affiliates,
joint ventures or other assets.  The targeted level or levels of performance
with respect to such business criteria may be established at such levels and in
such terms as the Committee may determine, in its discretion, including in
absolute terms, as a goal relative to performance in prior periods, or as a goal
compared to the performance of one or more comparable companies or an index
covering multiple companies.  

(iii)

Performance Period; Timing for Establishing Performance Goals.  Achievement of
performance goals in respect of such Performance Awards shall be measured over a
performance period of up to one year or more than one year, as specified by the
Committee.  A performance goal shall be established not later than the earlier
of (A) 90 days after the beginning of any performance period applicable to such
Performance Award or (B) the time 25% of such performance period has elapsed.  

(iv)

Performance Award Pool.  The Committee may establish a Performance Award pool,
which shall be an unfunded pool, for purposes of measuring performance of the
Company in








9







--------------------------------------------------------------------------------

connection with Performance Awards.  The amount of such Performance Award pool
shall be based upon the achievement of a performance goal or goals based on one
or more of the business criteria set forth in Section 7(b)(ii) during the given
performance period, as specified by the Committee in accordance with Section
7(b)(iv).  The Committee may specify the amount of the Performance Award pool as
a percentage of any of such business criteria, a percentage thereof in excess of
a threshold amount, or as another amount which need not bear a strictly
mathematical relationship to such business criteria.  

(v)

Settlement of Performance Awards; Other Terms.  Settlement of Performance Awards
shall be in cash, Stock, other Awards or other property, in the discretion of
the Committee.  The Committee may, in its discretion, increase or reduce the
amount of a settlement otherwise to be made in connection with such Performance
Awards, but may not exercise discretion to increase any such amount payable to a
Covered Employee in respect of a Performance Award subject to this Section 7(b)
beyond the level of payment authorized for achievement of the performance goal
specified under this Section 7(b) based on the actual level of achievement of
such goal.  Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as "performance-based compensation" for purposes of Code Section 162(m).  The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant or other event (including a Change in Control) prior to the end of a
performance period or settlement of such Performance Awards.  

(c)

Annual Incentive Awards Granted to Designated Covered Employees.  The Committee
may grant an Annual Incentive Award to an Eligible Person who is designated by
the Committee as likely to be a Covered Employee.  Such Annual Incentive Award
will be intended to qualify as "performance-based compensation" for purposes of
Code Section 162(m), and its grant, exercise and/or settlement shall be
contingent upon achievement of preestablished performance goals and other terms
set forth in this Section 7(c).  

(i)

Grant of Annual Incentive Awards.  Not later than the earlier of 90 days after
the beginning of any performance period applicable to such Annual Incentive
Award or the time 25% of such performance period has elapsed, the Committee
shall determine the Covered Employees who will potentially receive Annual
Incentive Awards, and the amount(s) potentially payable thereunder, for that
performance period.  The amount(s) potentially payable shall be based upon the
achievement of a performance goal or goals based on one or more of the business
criteria set forth in Section 7(b)(ii) in the given performance period, as
specified by the Committee.  The Committee may designate an annual incentive
award pool as the means by which Annual Incentive Awards will be measured, which
pool shall conform to the provisions of Section 7(b)(iv).  In such case, the
portion of the Annual Incentive Award pool potentially payable to each Covered
Employee shall be preestablished by the Committee.  In all cases, the maximum
Annual Incentive Award of any Participant shall be subject to the limitation set
forth in Section 5.  

(ii)

Payout of Annual Incentive Awards.  After the end of each performance period,
the Committee shall determine the amount, if any, of the Annual Incentive Award
for that performance period payable to each Participant.  The Committee may, in
its discretion, determine that the amount payable to any Participant as a final
Annual Incentive Award shall be reduced from the amount of his or her potential
Annual Incentive Award, including a determination to make no final Award
whatsoever, but may not exercise discretion to increase any such amount in
respect of an Award subject to this Section 7(b) beyond the level of payment
authorized for achievement of the performance goal specified under this Section
7(c) based on the actual level of achievement of such goal.  The Committee shall
specify the circumstances in which an Annual Incentive Award shall be paid or
forfeited in the event of termination of employment by the Participant or other
event prior to the end of a performance period or settlement of such Annual
Incentive Award.  








10







--------------------------------------------------------------------------------

(d)

Written Determinations.  Determinations by the Committee as to the establishment
of performance goals, the amount potentially payable in respect of Performance
Awards and Annual Incentive Awards, the level of actual achievement of the
specified performance goals relating to Performance Awards and Annual Incentive
Awards, and the amount of any final Performance Award and Annual Incentive Award
shall be recorded in writing in the case of Performance Awards intended to
qualify under Section 162(m).  Specifically, the Committee shall certify in
writing, in a manner conforming to applicable regulations under Section 162(m),
prior to settlement of each such Award granted to a Covered Employee, that the
performance objective relating to the Performance Award and other material terms
of the Award upon which settlement of the Award was conditioned have been
satisfied.  

8.  

Certain Provisions Applicable To Awards.  

(a)

Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate; provided, however, that a 409A Award may
not be granted in tandem with a Non-409A Award.  Awards granted in addition to
or in tandem with other Awards or awards may be granted either as of the same
time as or a different time from the grant of such other Awards or awards.
 Subject to Sections 11(k) and (l), the Committee may determine that, in
granting a new Award, the in-the-money value or fair value of any surrendered
Award or award or the value of any other right to payment surrendered by the
Participant may be applied to the purchase of any other Award.  

(b)

Term of Awards.  The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Sections 6(b)(ii), 6(c)(ii) and 8 or elsewhere in the Plan.  

(c)

Form and Timing of Payment under Awards; Deferrals.  Subject to the terms of the
Plan (including Sections 11(k) and (l)) and any applicable Award document,
payments to be made by the Company or a subsidiary or affiliate upon the
exercise of an Option or other Award or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis.  The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events, subject to Sections 11(k) and (l).  Subject to Section 11(k),
installment or deferred payments may be required by the Committee (subject to
Section 11(e)) or permitted at the election of the Participant on terms and
conditions established by the Committee.  Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock.  In the case of any 409A Award that is vested and no
longer subject to a risk of forfeiture (within the meaning of Code Section 83),
such Award will be distributed to the Participant, upon application of the
Participant, if the Participant has had an unforeseeable emergency within the
meaning of Code Sections 409A(a)(2)(A)(vi) and 409A(a)(2)(B)(ii), in accordance
with Section 409A(a)(2)(B)(ii).

9.  

Change in Control.  

(a)

Effect of "Change in Control" on Non-Performance Based Awards.  In the event of
a "Change in Control," the following provisions shall apply to non-performance
based Awards, including Awards as to which performance conditions previously
have been satisfied or are deemed satisfied under Section 9(b), unless otherwise
provided by the Committee in the Award document:








11







--------------------------------------------------------------------------------

(i)

All forfeiture conditions and other restrictions applicable to Awards granted
under the Plan shall lapse and such Awards shall be fully payable as of the time
of the Change in Control without regard to vesting or other conditions, except
to the extent of any waiver by the Participant and subject to applicable
restrictions set forth in Section 11(a); and

(ii)

Any Award carrying a right to exercise that was not previously exercisable and
vested shall become fully exercisable and vested as of the time of the Change in
Control and, upon any termination of employment or service by the Participant
other than a termination for cause within two years after the Change in Control,
shall remain outstanding and exercisable until the earlier of three years after
such termination or the stated expiration date of such Award, subject only to
applicable restrictions set forth in Section 11(a); and   

 (iii)

All deferral of settlement, forfeiture conditions and other restrictions
applicable to an unvested Award granted under the Plan shall lapse and such
Awards shall be fully payable as of the time of the Change in Control without
regard to deferral and vesting conditions, except to the extent of any waiver by
the Participant (if permitted under Section 409A) and subject to applicable
restrictions set forth in Section 11(a);

provided, however, that no distribution shall occur with respect to a 409A Award
unless the Change in Control also constitutes a 409A Ownership/Control Change.

(b)

Effect of "Change in Control" on Performance-Based Awards.  In the event of a
"Change in Control," with respect to an outstanding Award subject to achievement
of performance goals and conditions, such performance goals and conditions shall
be deemed to be met or exceeded if and to the extent so provided by the
Committee in the Award document governing such Award or other agreement with the
Participant, to the maximum extent permitted under Section 409A in the case of
409A Awards.  

(c)

Definition of "Change in Control." A "Change in Control" shall be deemed to have
occurred if, after the Effective Date, there shall have occurred any of the
following:

(i)

Any "person," as such term is used in Section 13(d) and 14(d) of the Exchange
Act (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a "25% Beneficial
Owner."  For purposes of this provision, a "25% Beneficial Owner" shall mean a
person who is the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of the Company's then-outstanding
voting securities; provided that the term "25% Beneficial Owner" shall not
include any person who, at all times following such an acquisition of
securities, remains eligible to file a Schedule 13G pursuant to Rule 13d-1(b)
under the Exchange Act, or remains exempt from filing a Schedule 13D under
Section 13(d)(6)(b) of the Exchange Act, with respect to all classes of Company
voting securities;  

(ii)

During any period of two consecutive years commencing on or after the Effective
Date, individuals who at the beginning of such period constitute the Board, and
any new director (other than a director designated by a person (as defined
above) who has entered into an agreement with the Company to effect a
transaction described in subsections (i), (iii) or (iv) of this definition)
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the "Continuing Directors") cease for any reason to constitute at least a
majority thereof;








12







--------------------------------------------------------------------------------

(iii)

The stockholders of the Company have approved a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse stock split of
any class of voting securities of the Company, or the consummation of any such
transaction if stockholder approval is not obtained, other than any such
transaction which would result in at least 50% of the combined voting power of
the voting securities of the Company or the surviving entity outstanding
immediately after such transaction being beneficially owned by persons who
together beneficially owned at least 80% of the combined voting power of the
voting securities of the Company outstanding immediately prior to such
transaction, with the relative voting power of each such continuing holder
compared to the voting power of each other continuing holder not substantially
altered as a result of the transaction; provided that, for purposes of this
paragraph (iii), such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the failure to meet such 60%
threshold (or to substantially preserve such relative voting power) is due
solely to the acquisition of voting securities by an employee benefit plan of
the Company, such surviving entity or a subsidiary thereof; and provided
further, that, if consummation of the corporate transaction referred to in this
Section 9(c)(iii) is subject, at the time of such approval by stockholders, to
the consent of any government or governmental agency or approval of the
stockholders of another entity or other material contingency, no Change in
Control shall occur until such time as such consent and approval has been
obtained and any other material contingency has been satisfied;

(iv)

The stockholders of the Company have approved a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets (or any transaction having a similar
effect); provided that, if consummation of the transaction referred to in this
Section 9(c)(iv) is subject, at the time of such approval by stockholders, to
the consent of any government or governmental agency or approval of the
stockholders of another entity or other material contingency, no Change in
Control shall occur until such time as such consent and approval has been
obtained and any other material contingency has been satisfied.

(d)

Definition of "409A Ownership/Control Change." A "409A Ownership/Control Change"
shall be deemed to have occurred if a Change in Control occurs which involves
transactions which constitute a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Code Section 409A(a)(2)(A)(v).    

(e)

Termination of Employment After Change in Control Negotiations Have Commenced.
 For purposes of this Section 9, a termination of a Participant's employment by
the Company without cause after the commencement of negotiations with a
potential acquirer or business combination partner will be deemed to be a
termination of employment immediately after a Change in Control if such
negotiations result in a transaction constituting a Change in Control within 12
months of the commencement date of such negotiations.  

10.  

Additional Award Forfeiture Provisions.  

(a)

Forfeiture of Options and Other Awards and Gains Realized Upon Prior Option
Exercises or Award Settlements.  Unless otherwise determined by the Committee,
each Award granted hereunder, other than Awards granted to non-employee
directors, shall be subject to the following additional forfeiture conditions,
to which the Participant, by accepting an Award hereunder, agrees.  If any of
the events specified in Section 10(b)(i), (ii), or (iii) occurs (a "Forfeiture
Event"), all of the following forfeitures will result:

(i)

The unexercised portion of the Option, whether or not vested, and any other
Award not then settled (except for an Award that has not been settled solely due
to an elective deferral by the Participant and otherwise is not forfeitable in
the event of any termination of service of the Participant) will be immediately
forfeited and canceled upon the occurrence of the Forfeiture Event; and








13







--------------------------------------------------------------------------------

(ii)

The Participant will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
Award Gain (as defined herein) realized by the Participant upon each exercise of
an Option or settlement of an Award (regardless of any elective deferral) that
occurred on or after (A) the date that is six months prior to the occurrence of
the Forfeiture Event, if the Forfeiture Event occurred while the Participant was
employed by the Company or a subsidiary or affiliate, or (B) the date that is
six months prior to the date the Participant's employment by the Company or a
subsidiary or affiliate terminated, if the Forfeiture Event occurred after the
Participant ceased to be so employed.  For purposes of this Section, the term
"Award Gain" shall mean (i), in respect of a given Option exercise, the product
of (X) the Fair Market Value per share of Stock at the date of such exercise
(without regard to any subsequent change in the market price of shares) minus
the exercise price times (Y) the number of shares as to which the Option was
exercised at that date, and (ii), in respect of any other settlement of an Award
granted to the Participant, the Fair Market Value of the cash or Stock paid or
payable to Participant (regardless of any elective deferral) less any cash or
the Fair Market Value of any Stock or property (other than an Award or award
which would have itself then been forfeitable hereunder and excluding any
payment of tax withholding) paid by the Participant to the Company as a
condition of or in connection such settlement.  




(b)

Events Triggering Forfeiture.  The forfeitures specified in Section 10(a) will
be triggered upon the occurrence of any one of the following Forfeiture Events
at any time during the Participant's employment by the Company or a subsidiary
or affiliate and resulting in his or her termination of employment, or during
the one-year period following termination of such employment:

(i)

The Participant, acting alone or with others, directly or indirectly, prior to a
Change in Control, (A) engages, either as employee, employer, consultant,
ad­visor, or director, or as an owner, investor, partner, or stockholder unless
the Participant's interest is insubstantial, in any business in an area or
region in which the Company conducts business at the date the event occurs,
which is directly in competition with a business then conducted by the Company
or a sub­sidiary or affiliate; (B) induces any customer or supplier of the
Company or a subsid­iary or affiliate, or a telephone company with which the
Company or a sub­sid­iary or affiliate has a business relationship, to curtail,
cancel, not renew, or not continue his or her or its business with the Company
or any subsidiary or affiliate; or (C) induces, or attempts to influence, any
employee of or service provider to the Company or a subsidiary or affiliate to
terminate such employment or service.  The Committee shall, in its discretion,
determine which lines of business the Company conducts on any particular date
and which third parties may reasonably be deemed to be in competition with the
Company.  For purposes of this Section 10(b)(i), a Participant's interest as a
stockholder is insubstantial if it represents beneficial ownership of less than
five percent of the outstanding class of stock, and a Participant's interest as
an owner, investor, or partner is insubstantial if it represents ownership, as
determined by the Committee in its discretion, of less than five percent of the
outstanding equity of the entity;

(ii)

The Participant discloses, uses, sells, or otherwise transfers, except in the
course of employment with or other service to the Company or any subsidiary or
affiliate, any confidential or proprietary information of the Company or any
subsidiary or affiliate, including but not limited to information regarding the
Company's current and potential customers, organization, employees, finances,
and methods of operations and investments, so long as such information has not
otherwise been disclosed to the public or is not otherwise in the public domain,
except as required by law or pursuant to legal process, or the Participant makes
statements or representations, or otherwise communicates, directly or
indirectly, in writing, orally, or otherwise, or takes any other action which
may, directly or indirectly, disparage or be damaging to the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, except as required by law or
pursuant to legal process; or








14







--------------------------------------------------------------------------------

(iii)

The Participant fails to cooperate with the Company or any subsidiary or
affiliate in any way, including, without limitation, by making himself or
herself available to testify on behalf of the Company or such subsidiary or
affiliate in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, or other­wise fails to assist the Company or
any subsidiary or affiliate in any way, includ­ing, without limitation, in
connection with any such action, suit, or proceeding by providing information
and meeting and consulting with members of management of, other representatives
of, or counsel to, the Company or such subsidiary or affiliate, as reasonably
requested.  

(c)

Agreement Does Not Prohibit Competition or Other Participant Activities.
 Although the conditions set forth in this Section 10 shall be deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries and affiliates.  Rather, the non-occurrence of the
Forfeiture Events set forth in Section 10(b) is a condition to the Participant's
right to realize and retain value from his or her compensatory Options and
Awards, and the consequence under the Plan if the Participant engages in an
activity giving rise to any such Forfeiture Event are the forfeitures specified
herein.  The Company and the Participant shall not be precluded by this
provision or otherwise from entering into other agreements concerning the
subject matter of Sections 10(a) and 10(b).  

(d)

Committee Discretion.  The Committee may, in its discretion, waive in whole or
in part the Company's right to forfeiture under this Section, but no such waiver
shall be effective unless evidenced by a writing signed by a duly authorized
officer of the Company.  In addition, the Committee may impose additional
conditions on Awards, by inclusion of appropriate provisions in the document
evidencing or governing any such Award.  

11.  

General Provisions.  

(a)

Compliance with Legal and Other Requirements.  The Company may, to the extent
deemed necessary or advisable by the Committee and subject to Section 11(k),
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.  The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.  

(b)

Limits on Transferability; Beneficiaries.  No Award or other right or interest
of a Participant under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party (other than the Company or a subsidiary or affiliate thereof), or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution or to a Beneficiary upon the death of a Participant,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime of the Participant only by the Participant or his or her guardian or
legal representative, except that Awards and other rights (other than ISOs and
SARs in tandem therewith) may be transferred to one or more transferees during
the lifetime of the Participant for purposes of estate-planning, and may be
exercised by such transferees in accordance with the terms of such Award, but
only if and to the extent such transfers are permitted by the Committee and








15







--------------------------------------------------------------------------------

the Committee has determined that there will be no transfer of the Award to a
third party for value, and subject to any terms and conditions which the
Committee may impose thereon (which may include limitations the Committee may
deem appropriate in order that offers and sales under the Plan will meet
applicable requirements of registration forms under the Securities Act of 1933
specified by the Securities and Exchange Commission).  A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

(c)

Adjustments.  In the event that any large, special and non-recurring dividend or
other distribution (whether in the form of cash or property other than Stock),
recapitalization, forward or reverse split, Stock dividend, reorganization,
merger, consolidation, spin-off, combination, repurchase, share exchange,
liquidation, dissolution or other similar corporate transaction or event affects
the Stock such that an adjustment is determined by the Committee to be
appropriate or, in the case of any outstanding Award, which is necessary in
order to prevent dilution or enlargement of the rights of the Participant, then
the Committee shall, in an equitable manner as determined by the Committee,
adjust any or all of (i) the number and kind of shares of Stock which may be
delivered in connection with Awards granted thereafter, including the number of
shares available under Section 4, (ii) the number and kind of shares of Stock by
which annual per-person Award limitations are measured under Section 5,
including the share limits applicable to non-employee director Awards under
Section 5(c), (iii) the number and kind of shares of Stock subject to or
deliverable in respect of outstanding Awards and (iv) the exercise price, grant
price or purchase price relating to any Award or, if deemed appropriate, the
Committee may make provision for a payment of cash or property to the holder of
an outstanding Option (subject to Section 11(l)).  In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards (including Performance Awards and performance goals and any
hypothetical funding pool relating thereto) in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding sentence, as well as acquisitions and dispositions of businesses and
assets) affecting the Company, any subsidiary or affiliate or other business
unit, or the financial statements of the Company or any subsidiary or affiliate,
or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee's assessment of the business strategy of the Company, any subsidiary
or affiliate or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that the existence of such authority (i)
would cause Options, SARs, or Performance Awards granted under the Plan to
Participants designated by the Committee as Covered Employees and intended to
qualify as "performance-based compensation" under Code Section 162(m) and
regulations thereunder to otherwise fail to qualify as "performance-based
compensation" under Code Section 162(m) and regulations thereunder, or (ii)
would cause the Committee to be deemed to have authority to change the targets,
within the meaning of Treasury Regulation 1.162-27(e)(4)(vi), under the
performance goals relating to Options or SARs granted to Covered Employees and
intended to qualify as "performance-based compensation" under Code Section
162(m) and regulations thereunder.  

(d)

Tax Provisions.  

(i)

Withholding.  The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.  This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant's withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee, or in satisfaction of other tax obligations.  Other








16







--------------------------------------------------------------------------------

provisions of the Plan notwithstanding, only the minimum amount of Stock
deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld, unless withholding of any additional
amount of Stock will not result in additional accounting expense to the Company.

(ii)

Required Consent to and Notification of Code Section 83(b) Election.  No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election.  In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.  

(iii)

Requirement of Notification Upon Disqualifying Disposition Under Code Section
421(b).  If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Company of such disposition within ten days thereof.  

(e)

Changes to the Plan.  The Board may amend, suspend or terminate the Plan or the
Committee's authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company's stockholders for approval not later than the
earliest annual meeting for which the record date is at or after the date of
such Board action if such stockholder approval is required by any federal or
state law or regulation or Nasdaq Marketplace Rules or any other stock exchange
or automated quotation system on which the Stock may then be listed or quoted,
or if such amendment would materially increase the number of shares reserved for
issuance and delivery under the Plan, and the Board may otherwise, in its
discretion, determine to submit other amendments to the Plan to stockholders for
approval; and provided further, that, without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of such Participant under any outstanding Award (for this purpose, actions that
alter the timing of federal income taxation of a Participant will not be deemed
material unless such action results in an income tax penalty on the
Participant).  Without the approval of stockholders, the Committee will not
amend or replace previously granted Options or SARs in a transaction that
constitutes a "repricing," which for this purpose means any of the following or
any other action that has the same effect:

·

Lowering the exercise price of an option or SAR after it is granted;

·

Any other action that is treated as a repricing under generally accepted
accounting principles;

·

Canceling an option or SAR at a time when its exercise price exceeds the fair
market value of the underlying Stock, in exchange for another option or SAR,
restricted stock, or other equity;

provided, however, that the foregoing transactions shall not be deemed a
repricing if pursuant to an adjustment authorized under Section 10(c).  With
regard to other terms of Awards, the Committee shall have no authority to waive
or modify any such Award term after the Award has been granted to the extent the
waived or modified term would be mandatory under the Plan for any Award newly
granted at the date of the waiver or modification.

(f)

Right of Setoff.  The Company or any subsidiary or affiliate may, to the extent
permitted by applicable law, deduct from and set off against any amounts the
Company or a subsidiary or affiliate may owe to the Participant from time to
time, including amounts payable in connection with any








17







--------------------------------------------------------------------------------

Award, owed as wages, fringe benefits, or other compensation owed to the
Participant, such amounts as may be owed by the Participant to the Company,
including but not limited to amounts owed under Section 10(a), although the
Participant shall remain liable for any part of the Participant's payment
obligation not satisfied through such deduction and setoff.  By accepting any
Award granted hereunder, the Participant agrees to any deduction or setoff under
this Section 11(f).  

(g)

Unfunded Status of Awards; Creation of Trusts.  The Plan is intended to
constitute an "unfunded" plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company's obligations under the Plan.  Such
trusts or other arrangements shall be consistent with the "unfunded" status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.  

(h)

Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.  

(i)

Payments in the Event of Forfeitures; Fractional Shares.  Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration.  No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award.  The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.  

(j)

Compliance with Code Section 162(m).  It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
"performance-based compensation" within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award.  Accordingly, the terms of Sections 7(b), (c), and
(d), including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder.  The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year.  If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.  

(k)

Certain Limitations on Awards to Ensure Compliance with Section 409A.  For
purposes of the Plan, references to an Award term or event (including any
authority or right of the Company or a Participant) being “permitted” under
Section 409A mean, for a 409A Award, that the term or event will not cause the
Participant to be deemed to be in constructive receipt of compensation relating








18







--------------------------------------------------------------------------------

to the Award prior to the distribution of Stock, cash or other property or to be
liable for payment of interest or a tax penalty under Section 409A and, for a
Non-409A Award, that the term or event will not cause the Award to be treated as
subject to Section 409A.  Other provisions of the Plan notwithstanding, the
terms of any 409A Award and any Non-409A Award, including any authority of the
Company and rights of the Participant with respect to the Award, shall be
limited to those terms permitted under Section 409A, and any terms not permitted
under Section 409A shall be automatically modified and limited to the extent
necessary to conform with Section 409A.  For this purpose, other provisions of
the Plan notwithstanding, the Company shall have no authority to accelerate
distributions relating to 409A Awards in excess of the authority permitted under
Section 409A, any distribution subject to Section 409A(a)(2)(A)(i) upon
separation from service of a “Specified Employee” (or “key employee”) as defined
under Section 409A(a)(2)(B)(i) shall not occur earlier than the earliest time
permitted under Section 409A(a)(2)(B)(i), any distribution triggered by a
Participant’s termination of employment and intended to qualify under Section
409A(a)(2)(A)(i) shall be made only at or following such time as the Participant
has had a “separation from service” within the meaning of Section
409A(a)(2)(A)(i), and any authorization of payment of cash to settle a Non-409A
Award shall apply only to the extent permitted under Section 409A for such
Award.  




(l)

Governing Law.  The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.  

(m)

Awards to Participants Outside the United States.  The Committee may modify the
terms of any Award under the Plan made to or held by a Participant who is then
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such Award shall
conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant's residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States.  An
Award may be modified under this Section 11(n) in a manner that is inconsistent
with the express terms of the Plan, so long as such modifications will not
contravene any applicable law or regulation or result in actual liability under
Section 16(b) for the Participant whose Award is modified.  

(n)

Limitation on Rights Conferred under Plan.  Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person's or Participant's employment or service at any
time (subject to the terms and provisions of any separate written agreements),
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and employees,
or (iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award or an Option is duly exercised.
 Except as expressly provided in the Plan and an Award document, neither the
Plan nor any Award document shall confer on any person other than the Company
and the Participant any rights or remedies thereunder.  

(o)

Severability; Entire Agreement.  If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope








19







--------------------------------------------------------------------------------

determined to be acceptable to permit such provision to be enforceable, such
provision shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.  The
Plan and any Award documents contain the entire agreement of the parties with
respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.  

(p)

Plan Effective Date and Termination.  The Plan shall become effective if, and at
such time as, the stockholders of the Company have approved it by the
affirmative votes of the holders of a majority of the voting securities of the
Company present, or represented, and entitled to vote on the subject matter at a
duly held meeting of stockholders.  Upon such approval of the Plan by the
stockholders of the Company, no further awards shall be granted under the
Preexisting Plan, but any outstanding awards under the Preexisting Plan shall
continue in accordance with their terms.  Unless earlier terminated by action of
the Board of Directors, the authority of the Committee to make grants under the
Plan shall terminate on the date that is ten years after the latest date upon
which stockholders of the Company have approved the Plan, and the Plan will
remain in effect until such time as no Stock remains available for delivery
under the Plan and the Company has no further rights or obligations under the
Plan with respect to outstanding Awards under the Plan.  











20





